DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-04-04 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
Double Patenting
Acknowledged is a timely filed terminal disclaimer mailed 2022-04-04 in compliance with 37 CFR 1.321(c) or 1.321(d). The terminal disclaimer overcomes the outstanding provisional rejection based on nonstatutory double patenting over US Patents 10069649, 10778468 as discussed in action mailed 2021-09-29

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aybay_664 (US8284664) in view of Venkatramani_532 (US8300532), and further view of DeCusatis_705 (US20140269705)
Claim(s) 1, 11
Aybay_664 teaches
(a) identifying, by a device intermediary to a source and a destination, in a header of a packet header information that identifies a plurality of functions to be performed on the packet prior to providing the packet to the destination; Network element, which can be embodied as a switch or router, receives, processes, and forwards packets (i.e., data units) to and from source/destination devices of the network. Packet processing includes performing multiple services, via service modules, on the received packet based on the packet’s class, which is determined based on packet header information. Upon processing the packet, it is routed to its original destination. <FIGs. 1, 2, 5; Col 3: 1-28, Col 4: 24-63, Col 5: 63 to Col 6: 3-24>
	(b) routing, by the device, the packet to a first service to perform a first function based at least on a first service tag of the packet; The packet is redirected to a first service module of a plurality of service modules for a first service, e.g., security-related processing, based on a service tag of the packet <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 66 to Col 8: 28>
	(c) selecting, by the device responsive to performance of the first function on the packet, another service to perform a second function on the packet; After an initial service, it is determined that further processing is required for the data unit and accordingly the unit should be forwarded to another service module for further processing based on a subcommand in the data unit, redirect index, and/or the service tag not being cleared. Accordingly, another service module to perform another service is selected e.g., load balancing service or firewall service. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 1-10, 20-32, 40-52, Col 7: 66 to Col 8: 28>
	(d) routing, by the device, the packet to the another service based at least on a second service tag of the packet, the another service to perform a second function on the packet; and The packet is redirected to another service module of the plurality of service modules in order to perform another service e.g., load balancing or firewall service, based on another service tag. In one example, upon determining further processing is required a current service tag can be replaced with a new service tag and the data unit is sent to other service module associated with the new service tag. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 20-32, 40-52, Col 7: 66 to Col 8: 28> Network element determines no further processing is required, e.g., the service tag is cleared by having fields filled with “0’s” <FIGs. 5; Col 7: 1-52> Upon determining no further processing is needed the data unit is forwarded to the original destination <FIGs. 5; Col 7: 1-52>
Aybay_664 does not explicitly teach
(e) providing, by a device, a packet to the destination in response to a determination that a plurality of functions have been performed on the packet.
header information that is a virtual network device identifier (VNID) 
However in a similar endeavor, Venkatramani_532 teaches
(e) providing, by a device, a packet to the destination in response to a determination that a plurality of functions have been performed on the packet. Packet at an egress line interface in the forwarding plane of a network element and determining whether services have been performed on the packet in the services plane. A check may be conducted to see if services have been done to the incoming packet (block 552). For example, an egress line interface may look to see if services have been done previously within the network device. If the egress request is validated, then output access control lists (oACLs) may be applied to the packet, traffic shaping may be applied, and the packet may be sent to the next routing destination in the network (block 556).  <FIG(s). 5B; Col. 2, Ln 8-20; Col. 10, Ln 40-63; Claim 16>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664 with the embodiment(s) disclosed by Venkatramani_532. One of ordinary skill in the art would have been motivated to make this modification in order to provide integration of stateful services in a stateless forwarding device without repetitive or redundant calculation and/or provide architectural separation of forwarding and services in an integrated services router <12>.
However in a similar endeavor, DeCusatis_705 teaches
header information that is a virtual network device identifier (VNID) A packet includes an overlay VXLAN header comprising a virtual network identifier (VNID) <FIG(s). 4C, 6B; para. 0046, 0053, 0063-0064, 0069-0070>.
That is Aybay_664 teaches the overall principal actions of the claims and is deficient in that the information in a header that causes the device to identify a plurality of functions to be performed on the packet is not particularly a VNID. DeCusatis_705 teaches a VNID in a header.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664 and Venkatramani_532 with the embodiment(s) disclosed by DeCusatis_705. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved schemes for routing of packets across different, overlay protocols. See para. 0003-0005.
In particular for apparatus claim 11, Aybay_664 a device comprising one or more processors and intermediary to a source and a destination configured to carry out the embodiments as discussed for claim 1 herein. Network element including a processor, which can be embodied as a switch or router, receives, processes, and forwards packets to and from source/destination devices of the network. <FIGs. 1, 2; Col 3: 1-28, Col 4: 4-9>

Claim(s) 2, 12
Aybay_664 does not explicitly teach
wherein (a) further comprises identifying the VNID in the header comprising an outer virtual extensible local area network (VxLAN) header.
However in a similar endeavor, DeCusatis_705 teaches
wherein (a) further comprises identifying the VNID in the header comprising an outer virtual extensible local area network (VxLAN) header. Routed packets across overlay networks are based on determining a VNID in an overlay VXLAN header. <FIG(s). 4C, 6B; para. 0046, 0053, 0063-0064, 0069-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664 and Venkatramani_532 with the embodiment(s) disclosed by DeCusatis_705. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved schemes for routing of packets across different, overlay protocols. See para. 0003-0005.
Claim(s) 5, 15
Aybay_664 teaches
wherein (b) further comprises associating, by the device, the first service tag with the packet for routing to the first service. An initial service tag is obtained for the data unit upon determining a service and corresponding service module required for the data unit. The data unit is forwarded to the service module based on the service tag. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col. 1: 21-27, Col 2: 31-45, Col 4: 49-62, Col 6: 4-67, Col 7: 66 to Col 8: 28>
Claim(s) 7, 17
Aybay_664 teaches
wherein (c) further comprises selecting the another service based at least on a type of the second function to be performed on the packet. Selecting a subsequent service module is based on whether the data unit requires a particular service. For example, after a load balancing service module performs an initial service, the network element determines a security-related requirement for the data unit and sends it to a firewall service module. <FIGs. 6C; Col 5: 63 to Col. 6: 3, Col. 6: 10-67 to Col 7: 1-11>
Claim(s) 8, 18
Aybay_664 teaches
wherein (d) further comprises associating, by the device, the second service tag with the packet for routing to the another service. In one example, upon determining further processing is required a current service tag can be replaced with a new service tag and the unit is sent to another service module associated with the new service tag. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 1-10, 20-32, 40-52, Col 7: 66 to Col 8: 28>
Claim(s) 10
Aybay_664 teaches
wherein one of the first service or the another service executes on the device. The service modules are hosted within network element and therefore the multiple services performed on the packet are considered to be executed within the network element <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 2: 39-47, Col 4: 49-62, Col 6: 4-67, Col 7: 66 to Col 8: 28>
Claim(s) 20
Aybay_664 teaches
identifying, by a device intermediary to a source and a destination, in packet head information that identifies a plurality of functions to be performed on the packet prior to provision of the packet to the destination; Network element, which can be embodied as a switch or router, receives, processes, and forwards packets (i.e., data units) to and from source/destination devices of the network. Packet processing includes performing multiple services, via service modules, on the received packet based on the packet’s class, which is determined based on packet header information. Upon processing the packet, it is routed to its original destination. <FIGs. 1, 2, 5; Col 3: 1-28, Col 4: 24-63, Col 5: 63 to Col 6: 3-24>. 
	routing, by the device, the packet to a plurality of services to perform different functions on the packet based on service tags of the packet; and The packet is redirected to a first service module of a plurality of service modules for a first service, e.g., security-related processing, based on a service tag of the packet <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 66 to Col 8: 28>. After an initial service, it is determined that further processing is required for the data unit and accordingly the unit should be forwarded to another service module for further processing based on a subcommand in the data unit, redirect index, and/or the service tag not being cleared. Accordingly another service module to perform another service is selected e.g., load balancing service or firewall service. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 1-10, 20-32, 40-52, Col 7: 66 to Col 8: 28>. The packet is redirected to another service module of the plurality of service modules in order to perform another service e.g., load balancing or firewall service, based on another service tag. In one example, upon determining further processing is required a current service tag can be replaced with a new service tag and the data unit is sent to other service module associated with the new service tag. <Section: Exemplary Process for Redirecting Data Units to Service Modules Based on a Service Tag and a Redirection Table; Section: Example; FIGs. 2, 6, 7; Col 4: 49-62, Col 6: 4-67, Col 7: 20-32, 40-52, Col 7: 66 to Col 8: 28>
	providing, by the device, the packet to the destination in response to a determination that the plurality of functions have been performed on the packet. Network element determines no further processing is required, e.g., the service tag is cleared by having fields filled with “0’s” <FIGs. 5; Col 7: 1-52>. Upon determining no further processing is needed the data unit is forwarded to the original destination <FIGs. 5; Col 7: 1-52>
Aybay_664 does not explicitly teach
header information that is a virtual network device identifier (VNID) tag 
However in a similar endeavor, DeCusatis_705 teaches
header information that is a virtual network device identifier (VNID) tag A packet includes an overlay VXLAN header comprising a virtual network identifier (VNID) <FIG(s). 4C, 6B; para. 0046, 0053, 0063-0064, 0069-0070>.
That is Aybay_664 teaches the overall principal actions of the claims and is deficient in that the information in a header that causes the device to identify a plurality of functions to be performed on the packet is not particularly a VNID. DeCusatis_705 teaches a VNID in a header.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664 and Venkatramani_532 with the embodiment(s) disclosed by DeCusatis_705. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved schemes for routing of packets across different, overlay protocols. See para. 0003-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aybay_664 (US8284664) in view of Venkatramani_532 (US8300532), in view of DeCusatis_705 (US20140269705), and further view of Lindholm_579 (US20080002579)
Claim(s) 3, 13
Aybay_664 does not explicitly teach
wherein the VNID identifies an order in which the plurality of functions are to be performed.
However in a similar endeavor, Lindholm_579 teaches
wherein the VNID identifies an order in which the plurality of functions are to be performed. A processing sequence for a packet determines a sequence of processing steps. Packet header information, which can be embodied as a VLAN tag, includes the processing sequence information and is used to identify the processing steps. <FIG(s). 2, 3, 4, 5, 9; para. 0056, 0058, 0062, 0064-0065, 0067, 0099>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664, Venkatramani_532 and DeCusatis_705 with the embodiment(s) disclosed by Lindholm_579. One of ordinary skill in the art would have been motivated to make this modification in order to provide network communication schemes which route data packets or flows of data packets in an efficient and flexible manner and/or mitigate load in a network when processing packets. See para. 0003.
Claim(s) 6, 16
Aybay_664 does not explicitly teach
wherein (b) further comprises routing, by the device, the packet to the first service executing on one or more second devices, 
	wherein the one or more second devices communicate the packet to the device responsive to performance of the first function.
However in a similar endeavor, Lindholm_579 teaches
	wherein (b) further comprises routing, by the device, the packet to the first service executing on one or more second devices, Upon determining a processing sequence required for a received packet, FPC forwards the packet to an external device for processing (e.g., FPC 10 forwards  packet to external unit 2 in order for processing function 24 to be performed on packet).  <FIG(s). 3, 9; para. 0056, 0063, 0065, 0099-0100>.
	wherein the one or more second devices communicate the packet to the device responsive to performance of the first function. After performing the processing, external device returns the packet to FCP. Thereafter, FCP can forward the packet to its destination if no further processing is required. <FIG(s). 3, 9; para. 0063, 0065, 0099-0102>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664, Venkatramani_532 and DeCusatis_705 with the embodiment(s) disclosed by Lindholm_579. One of ordinary skill in the art would have been motivated to make this modification in order to provide network communication schemes which route data packets or flows of data packets in an efficient and flexible manner and/or mitigate load in a network when processing packets. See para. 0003.
Claim(s) 9, 19
Aybay_664 does not explicitly teach
wherein (d) further comprises routing, by the device, the packet to the another service executing on one or more second devices, 
	wherein the one or more second devices communicate the packet to the device responsive to performance of the second function.
However in a similar endeavor, Lindholm_579 teaches
wherein (d) further comprises routing, by the device, the packet to the another service executing on one or more second devices,  Upon determining a processing sequence required for a received packet, FPC forwards the packet to an external device for processing (e.g., FPC 10 forwards packet to external unit 2 in order for processing function 24 to be performed on packet). Where the embodiments are repeated for any number of processing functions (i.e., a second service) such that the packet is routed a subsequent time for further processing to an external unit. <FIG(s). 3, 9; para. 0063, 0065, 0099-0102>.
	wherein the one or more second devices communicate the packet to the device responsive to performance of the second function. After performing the processing, external device returns the packet to FCP. Thereafter, FCP can forward the packet to its destination if no further processing is required. <FIG(s). 3, 9; para. 0063, 0065, 0099-0102>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664, Venkatramani_532 and DeCusatis_705 with the embodiment(s) disclosed by Lindholm_579. One of ordinary skill in the art would have been motivated to make this modification in order to provide network communication schemes which route data packets or flows of data packets in an efficient and flexible manner and/or mitigate load in a network when processing packets. See para. 0003.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aybay_664 (US8284664) in view of Venkatramani_532 (US8300532), in view of DeCusatis_705 (US20140269705), and further view of Chua_151 (US9038151)
Claim(s) 4, 14
Aybay_664 does not explicitly teach
wherein (a) further comprises determining based on the VNID a path to which to route the packet for the plurality of functions to be performed.
However in a similar endeavor, Chua_151 teaches
wherein (a) further comprises determining based on the VNID a path to which to route the packet for the plurality of functions to be performed. SDN determines a path for a flow/packet based on a packet’s source object, e.g., packet header field. The determined path correspond to one or more services devices that perform services, the services corresponding to rules set for the flow/packet. <FIGs. 1, 5-8; Col 2 Ln 14-20, Col 5 Ln 55-65, Col 8 Ln 1-2, Col 12 Ln 10-25, Col 13 LN 1-30, Col 15 Ln 52-63, Col 18 Ln 62 to Col 19 Ln 33, Col 26 Ln 4-44, Col 27 Ln 40 to Col 28 Ln 6>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Aybay_664, Venkatramani_532 and DeCusatis_705 with the embodiment(s) disclosed by Chua_151. One of ordinary skill in the art would have been motivated to make this modification in order to provide a software defined network controller for centralized network management and/or improved trouble shooting operations. See Background.


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art:
The Reply argues that Aybay fails to teach or suggest "identifying packet information that identifies a plurality of functions to be performed on the packet.” However as discussed in the previous action and reiterated herein, Aybay taches a service tag that corresponds to a plurality of service modules for processing the packet. Based on the service tag, the data unit may be sent from the line interface to the designated service modules (i.e., multiple services) <FIGs. 1, 2, 5; Col 3: 1-28, Col 4: 24-63, Col 5: 63 to Col 6: 3-24>. In this manner, the disclosed service tag functions in a similar and equivariant manner of the claimed VNID. The Reply stresses that the Aybay does not teach an embodiment particularly that is a VNID, however DeCusatis_705 is used to anticipate this limitation. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415